Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “half cylindrical over the top solar panel may run over entire the roof surface of the motor home”, “the half cylindrical over the top solar panel may be hinged on one side in such a way so that it could be opened when access to roof top equipment is required” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 5 and 7-9 are objected to because of the following informalities: 

	Regarding Claim 5, Applicant recites, “may either retracts manually or electrically”.  This phrase reads awkwardly.  Appropriate action is required.

Regarding Claim 7, Applicant recites, “wherein the aforementioned assembly further comprises a circuit breaker that may be automatically operated electrical switch design to protect an electrical from damage caused by excess from overload or short circuit”. This phrase reads awkwardly.  Appropriate action is required.

Regarding Claim 8, Applicant recites, “wherein the aforementioned assembly further comprises a furnace and pump that may be heated that to be circulating throughout the arrangement of healthy system”. This phrase reads awkwardly.  Appropriate action is required.

Regarding Claim 9, Applicant recites, “the half cylindrical over the top solar panel may over entire the roof surface of the motor home”. This phrase reads awkwardly.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “an extended solar panel to absorb the solar radiation or rays for generating electricity (or) thermal energy”.  It is unclear if the solar panel is generating electricity or not.  Appropriate action is required.

Regarding Claim 1, Applicant recites, “a battery to convert solar energy to electric energy”.  Its unclear if the battery is an additional solar panel or a traditional battery that stores energy.  How can a battery convert solar energy to electricity?  Appropriate action is required.

Regarding Claim 1, Applicant recites, “an investor”.  How can an entity that invests convert DC to AC? Appropriate action is required.

Regarding Claim 1, Applicant recites, “all the appliances”.  Its unclear what constitutes the appliances.  Appropriate action is required.

Regarding Claim 1, Applicant recites, “protection of the essential vital equipments of the same”.  Its unclear what Applicant is further limiting by this phrase.  Appropriate action is required.

Regarding Claim 1, Applicant recites, “over the top system half-cylindrical solar panel”.  Over the top of what?  Appropriate action is required.

Regarding Claim 1, Applicant recites, “to the entire surface of the motor-home”.  What surface does the top system half-cylindrical solar panel cover?  Appropriate action is required.

	Regarding Claim 2, Applicant recites, “the extended solar”.  This phrase lacks antecedent basis.  It is unclear what Applicant is further limiting.  Appropriate action is required.

	Regarding Claim 2, Applicant recites, “the extended solar may be thin”.  What constitutes thin?  Is it a specific thickness?  Appropriate action is required.

	Regarding Claim 3, Applicant recites, “the fabric awning”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 4, Applicant recites, “wherein the may aid in generating solar electricity”.  It is unclear what Applicant is further limiting. What is the may aid?  Appropriate action is required.

	Regarding Claims 4-5, Applicant recites, “the coach”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 5, Applicant recites, “the passenger side”.  Its unclear what constitutes the passenger side.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “the input voltage, output voltage, frequency and over all power handling of said investor depending on the design of the specific device or circuitry”.  The terms input voltage, output voltage, specific device, and circuitry lack antecedent basis.  It is also unclear what Applicant is attempting to further limit in this passage.  Its unclear what “over all power handling” is further limiting.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “wherein the aforementioned assembly”.  Is this the assembly of the awning or some other feature?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “wherein the aforementioned assembly further comprises a circuit breaker that may be automatically operated electrical switch design to protect an electrical from damage caused by excess from overload or short circuit”.  What is an electrical?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “wherein the aforementioned assembly”.  Is this the assembly of the awning or some other feature?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “healthy system”.  What constitutes a healthy system?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “wherein the aforementioned assembly further comprises a furnace and pump that may be heated that to be circulating throughout the arrangement of healthy 

	Regarding Claim 9, Applicant recites, “over entire the roof surface of the motor home”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “to roof top equipment is required”.  Independent claim 1 is directed to an awning, how can there be roof top equipment associated with this?  Appropriate action is required.

	Regarding Claim 11, Applicant recites, “wherein the aforementioned assembly”.  Is this the assembly of the awning or some other feature?  Appropriate action is required.

	Regarding Claim 12, Applicant recites, “said wire”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 13, Applicant recites, “said wires”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 13, Applicant recites, “house batteries”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 13, Applicant recites, “the vehicle”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 13, Applicant recites, “which may feed all systems except the vehicle’s drivetrain”.  Its unclear what constitutes all systems.  Applicant’s independent claim 1 is directed to an awning, its unclear how it is associated with a vehicle.  Appropriate action is required.

	Regarding Claim 14, Applicant recites, “wherein the aforementioned assembly”.  Is this the assembly of the awning or some other feature?  Appropriate action is required.

	Regarding Claim 14, Applicant recites, “may be integrated to any kind of modern motorhomes”.  Its unclear if this limitation is required because of the term “may”.  Its unclear how “any kind” further limits the motorhomes.  Its also unclear what constitutes a “modern” motorhome.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2019/0047432 A1) in view of Jin (WO 2019/221452 A1) in view of LeBlanc (US 2009/0211621 A1) in view of Dorian “2020 Airstream Caravel is a Miniature Hotel Room on Wheels”.  Jin is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, as best understood by the Examiner, Clark discloses a vehicle with a solar system (Figure 1-2) comprising:
a solar controller to regulate and balance the charge of a connected battery (Figure 2, Solar Charge Controller & Paragraph 0016);
a battery to convert solar energy to electrical energy (Figure 2, Battery Bank #1/#2 & Paragraph 0016);
a DC/AC inverter (Paragraph 0017);
a generator for converting mechanical energy into electricity that supplies the motor homes utilizes with power and maintains power throughout the vehicle (Paragraph 0023).

Jin discloses a flexible solar panel with an expandable awning used to absorb solar radiation for the generation of electrical energy (Figure 1-8, #1).  Jin discloses the present invention is to provide an awning type solar cell module power generation apparatus by adding an electric production function using a solar cell module to an awning used in a recreational vehicle (Page 2, 2nd Paragraph).  Jin teaches that a plurality of components require preheating but if the energy produced by the solar cells is insufficient to preheat the components, the plurality of components may be selectively preheated (Page 1, 6th Paragraph).  Jin discloses that the awning can be used to generate power using sunlight (Page 7, Last Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a flexible solar panel with an expandable awning used to absorb solar radiation for the generation of electrical energy as disclosed by Jin in Clark’s vehicle with a solar system for the advantages of being able to preheat components at once, instead of selectively.  In addition, it would also be obvious to one of ordinary skill in the art to incorporate the teachings of Jin into Clark’s vehicle with a solar system for the advantage of having an additional solar system to generate power.
Clark does not teach that the solar panel on the roof conceals the entire surface of the vehicle and protects essential vital equipment beneath it.
LeBlanc teaches a solar panel on the roof conceals the entire surface of the vehicle (Figure 9, #20 & Paragraph 0061).  It is the examiner’s position that an additional layer will protect essential vital equipment beneath it.  LeBlanc teaches that the system is flexible and easy to install and remove and can fit onto a variety of surfaces and requires no connectors to attach to it (Paragraph 0016) as well as provided different colors and artistic designs to match or enhance the object the panel is applied too (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time 
Modified Clark does not disclose that the solar panel is in a “half-cylindrical” shape.
Dorian discloses a vehicle with a half-cylindrical shaped roof (See First image on Page 1).  Dorian discloses that that the Airstream model is intended to appeal to first time camper trailer buyers and has a unique floorplan (Page 2, Lines 2-4).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the solar system of modified Clark on the Airstream Caravel as disclosed by Dorian as it has design appeal and a unique floorplan.  The Examiner notes that utilizing the solar panels disclosed by LeBlanc on the Airstream Caravel would result in solar panels bent to be half-cylindrical in shape.

In view of Claim 2, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches the flexible solar panel is relatively thin and flexible (Figure 1-8, #1).

In view of Claim 3, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches the solar cells are glued to the fabric awning (Page 2, 5th Paragraph).

In view of Claim 4, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches the extended solar panel aids in generating solar electricity to the vehicle (Page 2, 7th Paragraph).

rd Paragraph).

In view of Claim 6, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  It’s the Examiners position that the input voltage, output voltage, frequency and over all power handling of the inverter depends on the design of the specific device or circuitry as disclosed by Clark (Figure 2 – see circuitry).

In view of Claim 7, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Clark teaches that the assembly further comprises a circuit breaker that is an automatically operated electrical switched designed to protect the system from electrical damage caused by overload or short circuit (Figure 2, GFCI).

In view of Claim 8, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Clark teaches that the assembly further comprises a furnace and water pump that may be heated (water heater) that circulates in the furnaces case heated air and in the water pumps case, heated water, throughout the vehicle (Paragraph 0003 & Figure 2).

In view of Claim 9, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  LeBlanc teaches that the over the top solar 

In view of Claim 10, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Applicant recites that the over the top solar panel “may” be hinged, indicating that it is not required.

In view of Claim 11, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches the assembly may further comprise wires that are connected to the solar panel and run through a channel on a side of the awning (Figure 4A & 6, #60).

In view of Claim 12, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches wires are coiled along with material of the awning and the solar panel (Figure 2).

In view of Claim 13, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  Jin teaches that the wires are fed to the battery system of the vehicle (Page 7, 6th-7th Paragraph).  Clark was relied upon to disclose that the electricity generated by solar panels are fed into a converter that feeds to batteries of the vehicle (Figure 2).  

In view of Claim 14, as best understood by the Examiner, Clark, Jin, LeBlanc and Dorian are relied upon for the reasons given above in addressing Claim 1.  It is the Examiner’s position that modified Clark 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.